DENY; and Opinion Filed January 20, 2015.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-15-00041-CV

                           IN RE SHARON LAURIETTE, Relator

                 Original Proceeding from the 256th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DF-12-07868

                             MEMORANDUM OPINION
                           Before Justices Lang, Fillmore, and Brown
                                  Opinion by Justice Fillmore
       This petition for writ of mandamus arises in a case involving a mediated settlement

agreement under sections 6.602 and 153.0071 of the Texas Family Code. Although the parties

both moved for entry of judgment on the mediated settlement agreement, they disagree with

respect to the circumstances under which the alimony payments agreed to in the mediated

settlement agreement terminate and the extent to which the alimony payments are deductible by

the payor and income to the payee for purposes of federal income tax liability. Thus, the terms

of the proposed judgments the parties submitted to the trial court vary. Relator requests that the

Court order the trial court to grant her motion for entry of judgment on the mediated settlement

agreement.
       Ordinarily, to obtain mandamus relief, a relator must show both that the trial court has

clearly abused its discretion and that relator has no adequate appellate remedy. In re Prudential

Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). On the record before us, we

have no basis for concluding that at this point in the proceeding the trial court has clearly abused

its discretion. Accordingly, relator has failed to establish a right to relief. We deny the petition

for writ of mandamus. TEX. R. APP. P. 52.8.




                                                      /Robert M. Fillmore/
                                                      ROBERT M. FILLMORE
                                                      JUSTICE

150041F.P05




                                                –2–